Citation Nr: 1427134	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  13-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased disability rating (evaluation) in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with moderate anxiety reaction.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Septebmer 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's PTSD has manifested, at worst, occupational and social impairment, with deficiencies in most areas, due to such symptoms as: recurrent and intrusive recollections and dreams; avoidance thoughts and behaviors; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; a sense of a foreshortened future; difficulty falling or staying asleep resulting in sleep impairment, including nightmares; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; depressed mood; anxiety; suspiciousness; impairment of short and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances including work or a work-like setting.

2.  For the entire rating period on appeal, the Veteran's PTSD was not characterized by total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for an increased rating in excess of 70 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was provided notice in March 2010, prior to the adjudication of the claim in September 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The March 2010 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, VA satisfied its duties to notify the Veteran.   

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements.

VA further satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations in June 2010 and August 2012.  These examinations, taken together, are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed on the merits in this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

The Board has reviewed all the evidence in the Veteran's file on VBMS, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

PTSD Rating Analysis

On appeal to the Board, the Veteran's disability rating for service-connected PTSD was increased to 70 percent, effective March 9, 2010, the date of claim for an increased rating.  Throughout the course of this appeal, the Veteran has contended that the service-connected PTSD is worse than the assigned 70 percent rating contemplates.  

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  Relevant to this case, a 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the DSM-IV, one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

After a review of all the evidence, lay and medical, the Board finds that, for the increased rating period on appeal, the Veteran's PTSD has been manifested, at worst, by occupational and social impairment, with deficiencies in most areas due such symptoms as: recurrent and intrusive recollections and dreams; avoidance thoughts and behaviors; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; a sense of a foreshortened future; difficulty falling or staying asleep resulting in sleep impairment, including nightmares; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; depressed mood; anxiety; suspiciousness; impairment of short and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances including work or a work-like setting.

In the March 2011 notice of disagreement, the Veteran, through his representative, has contended that there are numerous accounts showing that the Veteran is severely mentally unstable.  As such, the Veteran asserts that the PTSD is more severe than the currently assigned 70 percent evaluation.

In June 2010, the Veteran underwent a VA psychiatric examination.  Upon mental status examination, the VA examiner noted that the Veteran was unkempt, smelled of alcohol, walked with a cane, was cooperative, had goal-directed speech, had restricted affect, had depressed mood, had no suicidal or homicidal ideations, hallucinations, delusions, or grandiosity, and was fully oriented.  The VA examiner noted that the Veteran is in partial remission, but that his capacity for social and occupational adjustment and functioning is poor.  The VA examiner did not indicate that the Veteran's PTSD resulted in total social and occupational impairment.  Specifically as to social functioning, the VA examiner indicated that it continued to deteriorate as the Veteran has not made any new friends or maintained any relationship from the past.  Also, the VA examiner noted that the Veteran's family distance themselves from him and no one talks to or messes with him in his apartment building because they think he is crazy.  

While the VA examiner noted that the Veteran was unkempt and smelled of alcohol, the VA examination report did not reveal an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The VA examiner instead noted that the Veteran is able to carry out some of the activities of daily living, such as bathing, eating, taking medication, and caring for his apartment.  At that time, the VA examiner assigned a GAF score of 50, reflecting serious symptoms and serious impairment in social or occupational functioning.

A VA treatment report from May 2012 revealed the Veteran's treatment and hospitalization for substance abuse, particularly alcohol abuse.  The discharge summary, dated May 2012, indicated that the Veteran had a GAF score of 46, also consistent with serious symptoms and serious impairment in social or occupational functioning.

The Veteran underwent another VA examination in August 2012.  There, the Veteran was noted to have recurrent and intrusive recollections and dreams, avoidance thoughts and behaviors, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, a sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  At that time, the Veteran was assigned a GAF score of 50, reflecting serious symptoms and serious impairment in social or occupational functioning.  After considering the Veteran's past and present psychiatric complaints and treatment, and performing a thorough evaluation of the Veteran, the August 2012 VA examiner opined that the Veteran's occupational and social impairment due to PTSD was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, which is consistent with the criteria for the current 70 percent schedular rating.  Importantly, the VA examiner had the option, but did not choose, to describe the Veteran's occupational and social functioning due to PTSD as a "total" occupational and social impairment.  This evidence also weighs against finding that an increased schedular rating of 100 percent for PTSD is warranted.  

Consistent with the August 2012 VA examination, a VA discharge summary from February 2013 indicated that the Veteran had a GAF score of 50, indicating serious symptoms and serious impairment in social or occupational functioning.  The Veteran reported fewer nightmares and flashbacks related to service, although he continued to report re-experiencing of other traumatic events from service.  There, the VA staff psychiatrist and the Veteran discussed ways to use his skills to cope with the PTSD symptoms and using grounding and relaxation techniques to help manage nightmares and flashbacks when they occur.  The Veteran also denied any difficulty managing anger in the last week prior to the February 2013 treatment.  Upon mental status evaluation, the Veteran was alert and fully oriented, was casually dressed and fairly well groomed, had an appropriate mood, had normal speech, was coherent without any flight of ideas or loose associations, had no suicidal or homicidal ideations, had no delusions or hallucinations, and had intact concentration, attention, insight, and judgment.

Based on the above, the Board finds that, for the entire rating period on appeal, the Veteran's service-connected PTSD has been manifested, at worst, by occupational and social impairment, with deficiencies in most areas due such symptoms as: recurrent and intrusive recollections and dreams; avoidance thoughts and behaviors; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; a sense of a foreshortened future; difficulty falling or staying asleep resulting in sleep impairment, including nightmares; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; depressed mood; anxiety; suspiciousness; impairment of short and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances including work or a work-like setting, more nearly approximating the criteria for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Here, the criteria for a disability rating of 100 percent have not been met or more nearly approximated for any period on appeal.  The evidence during the appeal period does not show that the Veteran experienced total occupational and social impairment, or displayed symptoms of gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

In short, the Board does not find evidence that the rating assigned for the Veteran's PTSD should be increased for any other separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation in excess of 70 percent during any time within the period on appeal.  The findings of more serious impairment were first found in June 2010 during the VA examination.  See Hart, 21 Vet. App. at 509.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 70 percent for PTSD for any period, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the increased rating claim for PTSD.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that, for the entire increased rating period, the symptomatology and social and occupational impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, for the period on appeal, the Veteran's PTSD has been manifested by such symptoms as: recurrent and intrusive recollections and dreams; avoidance thoughts and behaviors; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; a sense of a foreshortened future; difficulty falling or staying asleep resulting in sleep impairment, including nightmares; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; depressed mood; anxiety; suspiciousness; impairment of short and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances including work or a work-like setting.

These symptoms or social and occupational impairments are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, the Veteran is already in receipt of a total disability rating 
based on individual unemployability due to service-connected disabilities (TDIU); as such, it is not part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased disability rating in excess of 70 percent for service-connected PTSD with moderate anxiety reaction is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


